 1   RICHARD A. LA CAVA
     LAW OFFICES OF RICHARD A. LA CAVA
 2   3814 24TH STREET, SUITE 202
     SAN FRANCISCO, CA 94114
 3   (415) 282-8960 STATE BAR #135653
     richard@lalavalaw.com
 4   www.lacavaaw.com
 5   Attorney for Debtor:
            KAYLA ANNE CUPPLES,
 6

 7

 8                                      UNITED STATES BANKRUPTCY COURT
 9                                      NORTHERN DISTRICT OF CALIFORNIA
10                                               SAN FRANCISCO DIVISION
11

12   In re:                                                            Case No.: 17-42589-WJL-13
13   KAYLA ANNE CUPPLES,                                               AMENDMENT TO CHAPTER 13
                                                                       SCHEDULE E/F CREDITORS HOLDING
14   Fka Caleb Scott Cupples                                           PRIORITY CLAIMS
15             Debtor.
16

17             Debtor hereby amends her schedule E of her Schedule of Creditors Holding Secured
18   Claims per the following:
19   CREDITOR originally listed as Missouri Dept of Revenue: Correct creditor’s name and address:
20   New Creditor:
21   Peggy Campbell                                    Tax year:      Claim Amount: $366.12
     Collector of Revenue                              12/31/2016
22
     411 Jules Street Suite 123                        Priority Claim To be paid 100 cents on the
23   St. Joseph, MO 64501-1788                         dollar ref 118460

24

25

26
                                                                 Total Schedule E: $718.12
     I, KAYLA      ANNE CUPPLES,, the debtor named in the foregoing amendment, declare under penalty of perjury under
27
     the laws of the United States of America the foregoing is true and correct.
28




                                           AMENDMENT TO CHAPTER 13 SCHEDULE E - 1
     Case: 17-42589             Doc# 20          Filed: 04/10/19           Entered: 04/10/19 11:20:40    Page 1 of 3
 1   Dated: April 10, 2019                          KAYLA ANNE CUPPLES,/s/_
                                                    KAYLA ANNE CUPPLES,, Debtor
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                             AMENDMENT TO CHAPTER 13 SCHEDULE E - 2
     Case: 17-42589     Doc# 20   Filed: 04/10/19   Entered: 04/10/19 11:20:40   Page 2 of 3
 1                                   PROOF OF SERVICE BY MAIL
 2
            I declare that:

 3
            I am employed in the City and County of San Francisco, State of California. . I am not

 4
     less than 18 years of age and not a party to the within case. My business address is: 3814 24th
     Street, Suite 202, San Francisco, CA 94114.
 5
            On April 10, 2019, I served the within:
 6
                              AMENDMENT TO CHAPTER 13 SCHEDULE E
 7
     On the parties in said cause by placing a true and correct copy thereof in an with the postage
 8
     thereon fully pre-paid, thereafter properly sealing said envelope and depositing it in the United
 9
     States Mail at San Francisco, California, addressed as follow(s):
10

11
     Martha G. Bronitsky, Chapter 13, Trustee served via ecf only
12
     P. O. Box 5004
     Hayward, CA 94540-5004
13
     Office of The U.S. Trustee served via ecf only
14

15
     New creditor:
16
     Peggy Campbell
17   Collector of Revenue
     411 Jules Street Suite 123
18   St. Joseph, MO 64501-1788
19

20          I declare under penalty of perjury under the laws of the United States of America that the
21   foregoing is true and correct and that this declaration was executed at San Francisco, California.
22   Dated: April 10, 2019                                        ___Richard A. La Cava/s/___
                                                                  Richard A. La Cava
23
                                                                  Attorney at Law
24

25

26

27

28




                                  AMENDMENT TO CHAPTER 13 SCHEDULE E - 3
     Case: 17-42589       Doc# 20     Filed: 04/10/19     Entered: 04/10/19 11:20:40       Page 3 of 3
